Citation Nr: 0704335	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for psychiatric disability 
has been received and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Bill Kaludis, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1972 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran presented testimony at a hearing at the RO 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that in November 2005, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.


FINDINGS OF FACT

1.  In an unappealed February 1982 rating decision, the RO 
denied entitlement to service connection for psychiatric 
disability.

2.  The evidence associated with the claims file subsequent 
to the February 1982 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision of February 1982, the RO 
denied service connection for psychiatric disability based on 
its determinations that no acquired psychiatric disorder was 
present in service, that the psychosis manifested after his 
discharge from service was acute and transitory and the 
result of willful misconduct, and that his currently 
diagnosed latent schizophrenia was a constitutional or 
developmental disorder for which service connection was not 
authorized.

Service connection for PTSD was denied in an unappealed 
rating decision of July 2000 based on the RO's determination 
that the claim was not well grounded.  This denial did not 
become final before the enactment of Public Law 106-475 on 
November 9, 2000.  This law eliminated the requirement that a 
claimant submit evidence of a well grounded claim and 
requires VA in a case such as this to adjudicate the claim as 
if the July 2000 decision had not been made.

Accordingly, the question before the Board is whether new and 
material evidence has been received since the February 1982 
decision.  The evidence received since that decision includes 
private medical records showing that the veteran has been 
found to have PTSD due to service, VA outpatient treatment 
records showing treatment for a chronic anxiety disorder, the 
veteran's testimony from a November 2005 travel board hearing 
regarding stressful events he experienced in service which he 
claims led to subsequent psychiatric disorders, and evidence 
which supports the veteran's contentions regarding his in-
service stressors.  This evidence is not cumulative or 
redundant of the evidence previously of record; it is also 
related to an unestablished fact necessary to substantiate 
the claim, i.e., that the veteran has a current psychiatric 
disability which is etiologically related to service.  
Moreover, this evidence is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
received and the claim of entitlement to service connection 
for psychiatric disability is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for psychiatric disability is granted.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).

Medical evidence submitted in November 2005 indicates that 
the veteran has been diagnosed with PTSD.  

The veteran contends that he engaged in combat with the 
enemy.  Specifically, during the November 2005 hearing, the 
veteran testified that while serving aboard a United States 
Navy ship, the USS William C. Lawe, he was required to 
perform 48 hours or more of nonstop, rapid fire on the 
gunline.  The veteran's Form DD 214 shows that he was 
assigned to the USS W.C. Lawe and that he received the 
National Defense Service Medal.  

The veteran also claims that a serviceman serving aboard the 
same ship that he was assigned to, who was also his best 
friend, was somehow thrown from the ship during hostilities.  
Because his body was never recovered, the soldier was 
presumed dead.  The veteran claims that he was traumatized by 
this incident and he imagined that his friend had been eaten 
by sharks.  The veteran also claims that he continued to 
think about the incident after service and is still bothered 
by thoughts of it today.  The veteran gave the friend's 
nickname and what he thought was his full legal name and he 
indicated that he believed he died around December 1972 or 
shortly thereafter.  The veteran also claimed that during 
service he experienced a great deal of stress as a result of 
not having anywhere to sleep; lack of sleep; experiencing his 
ship almost sink; being required to act as a starboard 
lookout for at least an hour during bad weather and in rough 
seas as punishment for making a mistake during plane 
guarding; getting into a fight with a first-class petty 
officer which led to a court martial; and being restricted to 
the ship for 30 days without disembarking due to his court 
martial.  The veteran did not give specific dates for these 
additional incidents.  

In support of his contention that he engaged in combat with 
the enemy and his contention that a friend who served on the 
same ship with him died during their deployment, the veteran 
submitted a biography of Kenneth Doyle Scaife (the deceased 
soldier), a history of the USS William C. Lawe (the ship he 
served aboard), showing that the ship engaged in combat in 
North Vietnam in December 1972, and an on-line crew locator 
sheet, showing that both he and Kenneth Scaife or Skate as he 
called him, were crewmembers onboard the USS William C. Lawe.  
This additional evidence was submitted to the Board in 
December 2005.  In the Board's opinion, the evidence 
adequately establishes that the veteran's ship did engage in 
combat with the enemy in December 1972 and that his friend 
drowned when he was thrown over board.  

Significantly, an admission history completed in July 1976 
notes that the veteran's parents reported that he had been 
having psychiatric problems since his time in the service and 
that one of the traumatic events that troubled the veteran 
was an incident in which a fellow crewman had been thrown 
over board. 

Although the record does contain medical evidence showing 
that the veteran has recently been diagnosed with PTSD, it 
does not appear that the diagnosis was rendered after a 
complete review of the veteran's medical history.  Moreover, 
it conflicts with some of the other treatment records showing 
that the veteran has been diagnosed with generalized anxiety 
disorder.  Therefore, the Board believes that the veteran 
should be afforded a VA psychiatric examination to determine 
the nature and etiology of all currently present acquired 
psychiatric disorders.

Additionally, the Board notes that at the November 2005 
hearing, the veteran reported that he has been receiving 
Social Security disability benefits since 1976. Neither the 
Social Security decision awarding benefits nor the medical 
records used in reaching that determination are of record.  
The Social Security Administration decision and associated 
records could be pertinent to the veteran's claim and should 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In addition, while the case is in remand status, the veteran 
should be provided notice in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified by the Court in Dingess/Hartman 
and notice that he should submit any 
pertinent evidence in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his attorney and 
request them to submit the outstanding 
evidence.

3.  In any event, the RO or the AMC should 
obtain from the Social Security 
Administration the records pertinent to 
the veteran's award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that claim.

4.  The RO or the AMC should review the 
veteran's claims file and prepare a 
summary of all verified stressors, to 
include the stressors of participating in 
combat with the enemy while on board ship 
in December 1972 and the drowning of a 
friend who was washed overboard in January 
1973.  

5.  The RO or the AMC should then arrange 
for the veteran to be afforded an 
examination to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The examiner 
should be informed of which stressors have 
been established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the veteran 
has PTSD due to service stressor(s).  The 
claims folder must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.  If 
PTSD is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis, to include the stressor(s).  If 
PTSD is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.   With 
respect to any other acquired psychiatric 
disorders found to be present, the 
examiner is requested to render an opinion 
as to whether there is a 50 percent or 
better probability that the disorder 
originated while the veteran was serving 
on active disorder or is otherwise 
etiologically related to service.   

A complete rationale should be given for 
all opinions and conclusions expressed.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim 
for service connection for psychiatric 
disability on a de novo basis.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


